We do not understand counsel, who argued the plaintiffs' exceptions in this court, to insist very earnestly upon them. Nor can we ourselves perceive any error in the ruling of the court below. The statute fixes the limitation to actions upon judgments rendered by justices of the peace, at seven years, in language so plain and positive that it leaves nothing open for construction; and not withstanding the fact that the judgments declared on in this case had been docketed, they continued to be the judgments of the justice for every purpose and intent, save those of lien and execution, and as much subject to the limitation prescribed for such judgments, as though no transcript of them had ever been forwarded to the superior court.
Such in effect is the decision made in Broyles v. Young, 81 N.C. 315. That was a motion for leave to issue execution made more than seven, and less than ten years from the date of docketing a justice's judgment, and the motion was allowed upon the ground that the statute made it a judgment of the superior court, in all respects, so far as they related to its lien upon lands and the enforcement thereof by execution. But at the same time it was expressly said, that (436) an action upon the judgment would then be barred, since more than seven years had transpired since the day of its rendition.
In the case at bar, however, it is immaterial in which light we treat the judgments sued on — whether as justices' judgments, or as court judgments, for as more than ten years intervened between the date of their docketing and the bringing of the action, they are barred, quacunque via.
Our attention was called to the law of executors and administrators (Bat. Rev., ch. 45, sec. 40) wherein it is provided that in the administration of a deceased debtor's estate, judgments docketed and in force should have priority over certain other claims to the extent to which they have become a lien upon the decedent's property, at the date of hisdeath: and it was suggested that the effect of this provision was to fix the right of the judgment creditor at that day, and to stop the statute; so that thereafter it could not become a bar to his claim. *Page 338 
We cannot yield our assent to such a suggestion. The mischief attending stale claims which it is the object of the statute to avoid, is as great, if not greater after the death of the debtor, as before, and there is the same reason for requiring diligence in the one case as the other. Accordingly, upon looking to the statute, which defines the limitations to actions, we find certain cases declared to be exempt from its operations — but nothing like this.
Under the law as it stood before the present statute, there were certain priorities allowed, and amongst them that of a promissory note over an open account, and the right to such priority became absolute and fixed immediately upon the death of the debtor, and yet nothing was more common than for the statute to be pleaded to actions on such notes, in cases where the full period of time prescribed for the bar, had been attained after the debtor's death and the grant (437) of letters upon his estate.
This case is easily distinguished from Mauney v. Holmes, ante, 428, for their, not withstanding the fact that more than ten years had elapsed after the judgments were docketed, they were held not to be barred by reason of the provision contained in the 43d section of the Code, and not being barred, they related to the death of the debtor, and their priorities determined according to the state of their liens at that time. But here, the judgments are barred and their liens exhausted, and there is nothing left that can have relation to the death of the debtor. Neither is there anything to show that the claims were ever presented to the defendant administrator and admitted by him, so as to bring the case within the act of 1881, ch. 80, and the stay to the statute therein provided.
Our conclusion therefore is that the judgment must be affirmed and that this be certified.
No error.                                             Affirmed.
Cited: Heyer v. Rivenbark, 128 N.C. 272; Springs v. Pharr, 131 N.C. 194;Oldham v. Rieger, 148 N.C. 550, 552; Matthews v. Peterson, 150 N.C. 133;Tarboro v. Pender, 153 N.C. 431; Fisher v. Ballard, 164 N.C. 330;Williams v. Johnson, 230 N.C. 344. *Page 339